Citation Nr: 1639137	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-26 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease, left knee.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to degenerative joint disease, left knee.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to degenerative joint disease, left knee.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1977 to December 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, dated in January 2010 and August 2013, respectively.  

In April 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing at the RO.  A transcript of the hearing has been associated with the record.  During the hearing, the VLJ granted the Veteran's request to keep the record open for an additional 60 days to allow for the submission of additional evidence pertinent to his claims.  See 38 C.F.R. § 20.709 (2015).  In June 2016, the Veteran submitted a second request to keep the record open an additional 60 days.  Review of the record, however, shows that no additional evidence has been received.  

During the Board hearing, the Veteran said that he believed that he has a right knee disorder that was caused or aggravated by his service-connected left knee disability. Accordingly, the issue on the cover page has been revised to include this theory of entitlement.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it finds that further evidentiary development is necessary before a decision can be made on the appealed claims.

During his April 2016 hearing before the Board, the Veteran advised the VLJ that he was receiving Social Security Administration (SSA) Disability Benefits (SSDI).  VA has the duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  See Tetro v. Gober, 14 Vet. App. 110 (2000).  The possibility that SSA records could contain evidence relevant to the Veteran's claims cannot be foreclosed absent a review of those records.  As such, an attempt to obtain these records must be undertaken.  

In addition, as noted above, during the Board hearing, the Veteran claimed that he has a right knee disorder that was caused or aggravated by his service-connected left knee disability.  Although he was afforded a VA joints examination in December 2009 pursuant to his claim to an increased disability rating for his left knee disorder, an opinion as to whether an existing right knee disorder is the result of his left knee disability was not obtained.  As such, remand for an addendum opinion/new examination is necessary.

The Veteran avers that his service-connected left knee disorder is of greater severity than the current 10 percent disorder rating contemplates.  As discussed above, he was previously afforded a VA joints examination to assess the severity of this disability.  Review of the examination report, however, indicates that the examiner did not provide the clinical findings necessary for the Board to make an informed decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, a new examination is warranted to determine the current severity of the Veteran's left knee disability.

The Court has also held that medical opinions must be supported by clinical findings in the record, and bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (citing Stefl v. Nicholson, 21 Vet. App. 120, 124-125 (2007)).

In this regard, in August 2013, the Veteran was afforded a VA mental health examination to obtain an opinion as to whether his claimed acquired psychiatric disorder was caused or aggravated by his service-connected degenerative joint disease of the left knee.  Although the VA examiner opined that an acquired psychiatric disorder had not been caused by the left knee disability, she failed to provide an opinion as to the issue of whether his diagnosed depressive disorder, NOS, had been aggravated by the left knee disability.  Moreover, in regard to the examiner's opinion that his depressive disorder, NOS, was less likely than not related to his left knee disability, the Board finds her cited rationale (that he reported in 2013 that he experienced symptoms of agitation that began in middle school and that he had "never been a happy person,") is inadequate, as it fails to provide sufficient reasons and bases for the opinion.  As such, a remand is necessary to obtain an addendum opinion from the VA examiner based on all of his treatment reports of record.

Finally, during the Board hearing, the Veteran testified that, because of his service-connected left knee disability, he is unemployable.  He has therefore raised the issue of TDIU.  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.   Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  

Here, the record indicates that he is currently unemployed and has not worked since approximately 2007 or 2008.  The Board therefore finds that the appellant should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially-gainful employment as a result of his service-connected degenerative joint disease, left knee.  

As the Veteran's claim for TDIU is impacted by the outcome of his other claims, the TDIU claim is considered inextricably intertwined with those claims.  Therefore, a determination as to his entitlement to those claims must be made prior to reaching a decision on his claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request all records related to the Veteran's award of disability benefits.  These should include any decision made by an Administrative Law Judge and any medical records relied upon by SSA in making its decision.  Any records obtained should be associated with the claims folder.  Any negative reply must be included in the claims folder.

2.  Ensure VCAA compliance and afford the Veteran the opportunity to request a hearing on the claim for TDIU and to submit additional evidence documenting the effect his service-connected disability(ies) has on his occupational and daily activities of living.  

3.  Obtain all VA treatment records since August 2014 pertaining to the Veteran's knee and claimed mental health disorders and associate with the electronic claims folder.  Any negative reply must be included in the claims folder.
  
4.  After all treatment records have been associated with the record, schedule the Veteran for a new VA examination with an appropriate, qualified clinician to determine the current severity of his service-connected degenerative joint disease, left knee, and to determine whether any current right knee disorder was caused or aggravated by his left knee disorder.  The examiner must note that the complete electronic claims folder has been reviewed.  Any tests deemed necessary should be conducted and all clinical findings should be reported in detail.  The examiner should also elicit from the Veteran his history of service and post-service injuries and note that, in addition to the medical evidence, his lay history has been considered in the examination findings.  

(a)  For the left knee:  The examiner must specifically assess the severity of the Veteran's degenerative joint disease, left knee, including documenting the range of motion in both active motion, passive motion, weight-bearing, and nonweight-bearing, for both the LEFT AND RIGHT KNEES, along with ANY OBJECTIVE EVIDENCE OF PAIN, and the necessary findings to evaluate functional loss during flare-ups.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use must be assessed in terms of additional degrees of limitation of motion.  The examiner must also specify if ankylosis is present.  

IF FOR SOME REASON THE EXAMINER IS UNABLE TO CONDUCT THE REQUIRED TESTING OR CONCLUDES THAT THE REQUIRED TESTING IS NOT NECESSARY IN THIS CASE, HE OR SHE SHOULD CLEARLY EXPLAIN WHY THAT IS SO.

A complete rationale for all opinions expressed must be included in the examination report.

(b)  For the right knee:  the examiner must provide an opinion as to the following:

* Whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of at least 50 percent), or unlikely (i.e., a probability of less than 50 percent) that any current right knee disability diagnosed during the appeal period (since September 17, 2009) is the result of active duty service.

* Was any current right knee disorder CAUSED or AGGRAVATED by (permanent worsening as opposed to temporary flare-ups or increase in symptoms) his service-connected degenerative joint disease, left knee.  

* The examiner should provide an opinion as to the date of onset of any should right knee disorder.

* In arriving at his/her opinion, the examiner is specifically asked to review and opine on the May 2002 VA treatment notes by Dr. Ramon Lopez, who suggested a causal relationship between the Veteran's left knee disability and a disorder of the right knee.

A complete rationale for all opinions expressed must be included in the examination report.  The clinician must specifically describe the effects of the Veteran's knee disorder(s) on his occupational functioning and activities of daily living.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history, and addresses such matters as whether a) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); b) the question falls outside of the limits of current medical knowledge or scientific development; c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or d) there are other risk factors for developing the condition.

5.  Provide the electronic claims folder to the examiner who performed the August 2013 VA psychiatric examination for an addendum opinion; if that examiner is not available, send to a similarly-qualified examiner.  The examiner must indicate that the electronic records were reviewed.  The examiner is asked to respond to the following:

* Whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of at least 50 percent), or unlikely (i.e., a probability of less than 50 percent) that the Veteran has a current acquired psychiatric disorder (to include depressive disorder, NOS) that was CAUSED or AGGRAVATED by (permanent worsening as opposed to temporary flare-ups or increase in symptoms) his service-connected degenerative joint disease, left knee.

* The examiner should provide an opinion as to the date of onset of any current acquired psychiatric disorder.

* The examiner must specifically describe the effects of any diagnosed acquired psychiatric disorder on the Veteran's occupational and activities of daily living. 

The reasons and bases for the opinion must be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, which reasonably explain the medical guidance in the study of this case.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history, and addresses such matters as whether a) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); b) the question falls outside of the limits of current medical knowledge or scientific development; c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or d) there are other risk factors for developing the condition.

6.  Obtain an opinion from an appropriate, qualified VA examiner to determine the effect of all of the Veteran's service-connected disabilities on his employability.  

The examiner should the examination report must include a complete rationale for all opinions and conclusions expressed.

7.  Thereafter, the AOJ should review the claims folder to ensure that the foregoing requested development has been completed.  If not, corrective action should be implemented.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  Readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matters should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




